DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated January 13, 2021 in which claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea of completing a financial transaction.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:

determining, via the payment network server, using the payment card identifier, a local nominated issuer, the local nominated issuer being an issuing authority within the first territory authorized to determine whether authorization requests associated with the payment card are authorized or not authorized, 
wherein the payment card is issued by an issuer within the second territory and the local nominated issuer is different from the issuer of the payment card;
routing, via an acquirer in the first territory, the transaction authorization request to a server of the local nominated issuer; and
determining, via the server of the local nominated issuer, whether to authorize the transaction; and 
receiving, from the server of the local nominated issuer,  a transaction authorization response.
The limitations of:
receiving a transaction authorization request, the transaction authorization request comprising an indication of a payment card identifier of a payment card associated with the transaction;
determining, using the payment card identifier, a local nominated issuer, the local nominated issuer being an issuing authority within the first territory authorized to determine whether authorization requests associated with the payment card are authorized or not authorized, 

routing, via an acquirer in the first territory, the transaction authorization request to the local nominated issuer; and
determining, via the local nominated issuer, whether to authorize the transaction; and 
receiving, from the local nominated issuer, a transaction authorization response; together describe the abstract idea of completing a financial transaction and correspond to a method of organizing human activity (commercial interaction).  Other than reciting a “network” and “server”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “network” and “server” language; the acts of “receiving”, “determining”, and “routing”, in the context of this claim, encompass collecting and analyzing data for the completion of a commercial interaction.  More specifically, the commercial interaction in this application relates to completing a payment card transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “network” and “server”, to perform the “receiving”, “determining”, and “routing” steps.  The “network” and “server”, in all steps is recited at a high-level of generality such that it amounts to no more than 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “determining”, and “routing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 10 and 11 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claim(s) 2, 12, and 20 further define the abstract idea that is present in their respective independent claim(s), 1 and 11, thus, they correspond to certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as 

AS TO CLAIM 3:
Claim 3 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 3 recites the limitations of:
receiving, at a server of a local nominated issuer, a transaction authorization request, the local nominated issuer being an issuing authority within the first territory authorized to determine whether authorization requests associated with the payment card are authorized or not authorized, 
wherein the payment card is issued by an issuer within the second territory and the local nominated issuer is different from the issuer of the payment card, 
the transaction authorization request comprising an indication of a payment card identifier of a payment card associated with the transaction and a transaction amount associated with the transaction;
looking up, via the server of the local nominated issuer, 
a credit limit associated with the payment card on a payment card information server to determine whether to authorize the transaction;
comparing the transaction amount with the credit limit; and
generating a transaction authorization response based on a result of comparing the transaction amount with the credit limit.
The limitations of:

wherein the payment card is issued by an issuer within the second territory and the local nominated issuer is different from the issuer of the payment card, 
the transaction authorization request comprising an indication of a payment card identifier of a payment card associated with the transaction and a transaction amount associated with the transaction;
looking up, via the local nominated issuer, 
a credit limit associated with the payment card to determine whether to authorize the transaction;
comparing the transaction amount with the credit limit; and
generating a transaction authorization response based on a result of comparing the transaction amount with the credit limit; together describe the abstract idea of completing a financial transaction and correspond to a method of organizing human activity (commercial interaction).  Other than reciting a “network” and “server”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “network” and “server” language; the acts of “receiving”, “looking up”, “comparing”, and “generating”, in the context of this claim, encompass collecting and analyzing data for the completion of a commercial interaction.  More specifically, the commercial interaction in this application relates to completing a payment card transaction.  If a claim limitation, under its broadest reasonable 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “network” and “server”, to perform the “receiving”, “looking up”, “comparing”, and “generating” steps.  The “network” and “server”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “looking up”, “comparing”, and “generating” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply 
Claim 13 is substantially similar to claim 3, thus, it is rejected on similar grounds.
Dependent claim(s) 4-9 and 14-19 further define the abstract idea that is present in their respective independent claim(s), 3 and 13, thus, they correspond to certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 4-9 and 14-19 are directed to an abstract idea.  (MPEP 2106.05(h)).

Therefore, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claim(s) 1, 10, 11, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Alba, U.S. Patent Application Publication Number 2015/0052010; in view of Fracchia, U.S. Patent Application Publication Number 2010/0312697; and in view of Hobbs, U.S. Patent Application Publication Number 2002/0194124.
As per claim 1:  Alba explicitly teaches:
routing, via an acquirer in the first territory, the transaction authorization request to a server of the local nominated issuer; and (Alba 20150052010 at paras. 89-99, 108-110, and Figs. 9-10)
receiving, from the server of the local nominated issuer,  a transaction authorization response.  (Alba 20150052010 at paras. 89-99, 108-110, and Figs. 9-10)

Alba does not explicitly teach, however, Fracchia does explicitly teach:
	determining, via the payment network server, using the payment card identifier, a local nominated issuer, the local nominated issuer being an issuing authority within the first territory authorized to determine whether authorization requests associated with the payment card are authorized or not authorized, (Fracchia 20100312697 at paras. 69-78)
	wherein the payment card is issued by an issuer within the second territory and the local nominated issuer is different from the issuer of the payment card; (Fracchia 20100312697 at paras. 69-78)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba and Fracchia to provide a system for techniques for arranging and implementing a multi-national card program allowing for assembling bids, pricing bids, managing customer service, as well as a comprehensive global processing and servicing capability. (Fracchia at Abstract and paras. 2 and 20-23)

Alba and Fracchia do not explicitly teach, however, Hobbs explicitly teaches:  
	receiving, at a server of a payment network, a transaction authorization request, the transaction authorization request comprising an indication of a payment card identifier of a payment card associated with the transaction; (Hobbs at paras. 29-31)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba, Fracchia, and Hobbs to provide a secure system allowing a transaction to be recognized not only outside the country where the issuing financial institution is located, but inside the country as well.  (Hobbs at paras. 12-20)
As per claim 20, Alba explicitly teaches:  registering the payment card with the local nominated issuer prior to receipt of the transaction authorization request.  (Alba at paras. 68-65)
Claims 10 and 11 are substantially similar to claim 1, thus, they are rejected on similar grounds.

Claim(s) 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Alba, U.S. Patent Application Publication Number 2015/0052010; in view of Fracchia, U.S. Patent Application Publication Number 2010/0312697; in view of Hobbs, U.S. Patent Application Publication Number 2002/0194124; and in view of Subramanian, U.S. Patent Application Publication Number 2015/0161597.
As per claim 2, Subramanian explicitly teaches:  wherein determining using the payment card identifier, a local nominated issuer comprises identifying an entry in a routing table corresponding to the payment card identifier.  (Subramanian 20150161597 at paras. 5-7, 23, 63, 69, 77, 84, 105, 146-153) ("The method includes receiving a credential request message requesting a temporary credential associated with a payment account, and then determining, by a server computer, using a routing table and data associated with the payment card, a third-party computer associated with the payment account.")
Therefore, it would have been prima facie
Claim 12 is substantially similar to claim 2, thus, it is rejected on similar grounds.

Claim(s) 3-8 and 13-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Alba, U.S. Patent Application Publication Number 2015/0052010; in view of Jordan, U.S. Patent Application Publication Number 2016/0140559; in view of Roe, U.S. Patent Application Publication Number 2012/0221397; and in view of Fracchia, U.S. Patent Application Publication Number 2010/0312697.
As per claim 3,
Alba explicitly teaches:  
looking up, via the server of the local nominated issuer, (Alba 20150052010 at paras. 89-99, 108-110, and Figs. 9-10)

Alba does not explicitly teach, however, Jordan explicitly teaches:
	receiving, at a server of a local nominated issuer, a transaction authorization request, the local nominated issuer being an issuing authority within the first territory authorized to determine whether authorization requests associated with the payment card are authorized or not authorized, (Jordan at paras. 139-141)
	the transaction authorization request comprising an indication of a payment card identifier of a payment card associated with the transaction and a transaction amount associated with the transaction; (Jordan at paras. 139-141)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba and Jordan to provide a processing system that comprises an issuer function and 

Alba and Jordan do not explicitly teach, however, Roe explicitly teaches:
	a credit limit associated with the payment card on a payment card information server to determine whether to authorize the transaction; (Roe at paras. 50-52)
comparing the transaction amount with the credit limit; and (Roe at paras. 50-52)
generating a transaction authorization response based on a result of comparing the transaction amount with the credit limit. (Roe at paras. 50-52)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba, Jordan, and Roe to provide a system that can offer greater financial safety and stability to the customer; use of these cards reduces the need for the consumer to consciously exercise spending discipline.  The system combines the financial safety and stability of other transaction cards with the incentives of a reward card.  (Roe at paras. 7-12)

Alba and Jordan and Roe do not explicitly teach, however, Fracchia explicitly teaches:

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba, Jordan, Roe, and Fracchia to provide a system for techniques for arranging and implementing a multi-national card program allowing for assembling bids, pricing bids, managing customer service, as well as a comprehensive global processing and servicing capability. (Fracchia at Abstract and paras. 2 and 20-23)
As per claim 4, Roe explicitly teaches:  wherein looking up a credit limit associated with the payment card comprises accessing a portal or web service provided by the payment card information server.  (Roe at paras. 34-36) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba, Jordan, Roe, and Fracchia to provide a system that can offer greater financial safety and stability to the customer; use of these cards reduces the need for the consumer to consciously exercise spending discipline.  The system combines the financial safety and stability of other transaction cards with the incentives of a reward card.  (Roe at paras. 7-12)
As per claim 5, Roe explicitly teaches:  further comprising updating the credit limit on the payment card information server.  (Roe at paras. 50-53) ("The credit limit may be updated periodically based on transactions made on the reward card, or it may be updated based on the transactions associated with a bank account of the customer.")
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba, Jordan, Roe, and Fracchia to provide a system that can offer greater financial safety and stability to the customer; use of these cards reduces the need for the consumer to consciously exercise spending discipline.  The system combines the financial safety and stability of other transaction cards with the incentives of a reward card.  (Roe at paras. 7-12)
As per claim 6, Roe explicitly teaches:  further comprising sending transaction data corresponding to the transaction to the payment card information server.  (Roe at paras. 52-54)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba, Jordan, Roe, and Fracchia to provide a system that can offer greater financial safety and stability to the customer; use of these cards reduces the need for the consumer to consciously exercise spending discipline.  The system combines the financial safety and stability of other transaction cards with the incentives of a reward card.  (Roe at paras. 7-12)
As per claim 7, Jordan explicitly teaches:  wherein the transaction amount is in a first currency and the credit limit associated with the payment card is in a second currency, and comparing the transaction amount with the credit limit comprises converting the transaction amount into the second currency.  (Jordan at paras. 134-136 and 145-147) 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba, Jordan, Roe, and Fracchia to provide a processing system that comprises an issuer function and a merchant function as part of a card processor. The issuer function is arranged to receive a first authorization request from a first card scheme administrator associated with a first transaction card, the first authorization request relating to a card transaction made by a cardholder using the first transaction card at a card acceptor and including a number of data elements.  (Jordan at Abstract)
As per claim 8, Jordan explicitly teaches:  further comprising sending an indication of an exchange rate between the first currency and the second currency to the payment card information server.  (Jordan at paras. 134-136 and 145-147) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba, Jordan, Roe, and Fracchia to provide a processing system that comprises an issuer function and a merchant function as part of a card processor. The issuer function is arranged to receive a first authorization request from a first card scheme administrator associated with a first transaction card, the first authorization request relating to a card transaction made by a cardholder using the first transaction card at a card acceptor and including a number of data elements.  (Jordan at Abstract)
Claims 13-18 are substantially similar to claims 3-8, thus, they are rejected on similar grounds.

Claim(s) 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Alba, U.S. Patent Application Publication Number 2015/0052010; in view of Jordan, U.S. Patent Application Publication Number 2016/0140559; in view of Roe, U.S. Patent Application Publication Number 2012/0221397; in view of Fracchia, U.S. Patent Application Publication Number 2010/0312697; and in view of Ledbetter, U.S. Patent Application Publication Number 2009/0164354.
As per clam 9, Ledbetter explicitly teaches:  further comprising looking up an authorized date range for use of the payment card in the first territory on the payment card information server and comparing a current date or date associated with the transaction with the authorized date range for use of the payment card in the first territory and wherein the transaction authorization response is further based on a result the comparison of the current date or date associated with the transaction with the authorized date range for use of the payment card in the first territory.  (Ledbetter at paras. 41-43) (" In one embodiment, the account information comprises time and date information, e.g., ranges of times and dates, and the transaction information comprises transaction time and date information. In this embodiment, the criterion for pre-authorization is that the transaction time and date correspond to the time and date ranges provided in the account information. Accordingly, the transaction time and date information would be compared to the account time and date ranges. If the transaction time and date fall within the time and date ranges of the account information, the TAR is pre-authorized. If the transaction time and date fall outside of the time and date ranges of the account information, the TAR is denied. In a preferred embodiment, a denied TAR is rejected and is not subject to further verification.")
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alba, Jordan, Roe, Fracchia, and Ledbetter to provide secure electronic commercial transactions and preventing commercial transactions that are not pre-authorized.  (Ledbetter at paras. 2-15)
Claim 19 is substantially similar to claim 9, thus, it is rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on January 13, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-20, Examiner notes the following:
First, Applicant argues that the claims are not directed to an abstract idea.  Examiner notes that, as evidenced by the claims and the Specification, the claimed invention is directed to collecting and analyzing information for the completion of a financial transaction. “In particular, it provides methods and systems for authorizing a transaction in a first country or territory associated with a payment card issued in a second country or territory.” (Specification at para. 2). It should be noted that applying a novel abstract idea to a computer would not necessarily improve the computer. The ineligible concept in Alice too could not be applied to a computer environment before the invention of the concept, but the Court did not consider such implementation as an improvement to computer or “risk mitigation technology.” Moreover, any improvements to the process for authorization requests as result of the collection and analysis of the 

Next, applicant argues that the claims integrate the alleged judicial exception into a practical application of the alleged judicial exception.
Examiner respectfully disagrees and notes that this judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “network” and “server”, to perform the “receiving”, “determining”, and “routing” steps.  The “network” and “server”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).

With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-20, Examiner notes the following:
Applicant argues “Specifically, the art is not seen to disclose or to suggest determining, via the payment network server, using the payment card identifier, a local nominated issuer, the local nominated issuer being an issuing authority within the first 
Examiner disagrees, however, and notes that Fracchia explicitly teaches 
	determining, via the payment network server, using the payment card identifier, a local nominated issuer, the local nominated issuer being an issuing authority within the first territory authorized to determine whether authorization requests associated with the payment card are authorized or not authorized, (Fracchia 20100312697 at paras. 69-78) and wherein the payment card is issued by an issuer within the second territory and the local nominated issuer is different from the issuer of the payment card; (Fracchia 20100312697 at paras. 69-78).  For example, Fracchia discloses that “The role of the participating bank is to provide local card issuance services, accounting services, coordination with CCB, and data transmission. The participating bank services include many of a variety of services necessary to implement the multi-national card program for the client in a particular jurisdiction. The services include: issuing cards and/or products; processing authorizations within guidelines of the client service agreement; managing card accounts (e.g., card activation, replacement); client services such as billing and dispute resolution; data management services; risk management services; clearing and settling in currencies determined by the agreement; providing treasury and cash management service; rendering statements, cardholder agreements and other documentation in a local language and currency; providing local language servicing; managing receivables according to the agreement, and maintaining a cardholder and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3693